Citation Nr: 0634161	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  98-13 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1972, to July 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in July 1999.  
A transcript of the hearing is associated with the veteran's 
claims folder.

In September 2002, the Board denied the veteran's appeal.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In July 2003, the 
Court granted a joint motion of the parties, vacated the 
Board's decision, and remanded the case to the Board for 
action consistent with the joint motion.  Pursuant to the 
Court's Remand, the Board remanded the case to the 
originating agency for further evidentiary development in 
July 2004.  The veteran's appeal was again before the Board 
in March 2006, at which time the Board decided that the 
veteran had not received adequate notice of his scheduled VA 
examination prior to the date of his appointment and again 
remanded the case for further action by the originating 
agency.  The case has again been returned to the Board for 
further appellate action.


FINDING OF FACT

The veteran's right ankle disability is manifested by 
limitation of motion which does not more nearly approximate 
marked than moderate.




CONCLUSION OF LAW

The requirements for an initial rating in excess of 10 
percent for the residuals of a right ankle sprain have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a higher initial disability rating for 
his service-
connected right ankle disability.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran's claim was initially 
adjudicated before the enactment of the VCAA in November 
2000.  He was provided with the notice required by the VCAA, 
by a letter mailed in July 2004 and the supplemental 
statement of the case (SSOC) issued in July 2006.  The letter 
included notice that he submit any pertinent evidence in his 
possession and the SSOC included notice of the type of 
evidence necessary to establish an effective date for an 
increased rating.  The Board notes that, even though the 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].

The Board also notes that all service medical records and 
pertinent VA medical records have been obtained.  In regards 
to being afforded an appropriate VA examination, the Board 
notes that most recently, the veteran was scheduled for a VA 
orthopedic examination at the Detroit, Michigan VAMC in April 
2006 and May 2006.  The veteran failed to appear for either 
examination.  

In a written brief presentation, submitted in September 2006, 
the veteran's representative argues that the veteran should 
be given another opportunity to receive a compensation and 
pension examination and that the VA should offer to provide 
transportation to and from the examination, so that the 
veteran's claim can be properly evaluated pursuant to the 
March 2006 remand directives.  
The Board acknowledges that the veteran is unable to drive 
himself to an examination due to car problems.  However, the 
Board notes that both of the examination notification letters 
that were sent to the veteran included information on public 
transportation in the Detroit Metropolitan area which the 
veteran could have used in place of his own personal vehicle.  
Furthermore, neither the veteran nor his representative ever 
notified VA after the March 2006 remand that the veteran was 
still not able to appear for a VA examination due to 
transportation problems.  In the Board's opinion, good cause 
did not exist for the veteran's failure to appear for the 
scheduled examination, and the absence of a current VA 
examination is due to the veteran's own failure to cooperate.  
The Court has stated "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Accordingly, the Board is satisfied that VA has 
no further obligation to schedule the veteran for a current 
examination and in accordance with 38 C.F.R. § 3.655 (2006), 
the Board will decide the claim without the results of such 
an examination.

Neither the veteran nor his representative has identified any 
other outstanding evidence, to include medical records, which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  

The veteran's initial claim for VA compensation benefits was 
received in December 1993.

On a VA joints examination in March 1994, the appellant 
complained of constant right ankle pain with prolonged 
walking, standing, or weather changes.  On physical 
examination, there was tenderness of the right medial and 
lateral malleolus with dorsiflexion and plantar flexion, but 
a full range of motion in the right ankle was demonstrated.  
The examiner reported that there was no warmth in the ankle 
joint, and there was no indication of swelling, deformity, or 
instability in the right ankle. On a general medical 
examination at the same time, the appellant demonstrated a 
normal gait.

The appellant was again accorded an official VA joints 
examination in October 1997.  The appellant was currently 
working as a security guard and doing normal daily 
activities.  There had been no surgery performed on the right 
ankle.  The appellant complained of chronic problems with 
soreness, pain, and tenderness in the right ankle, with 
occasional swelling and giving away, resulting in more pain, 
swelling and stiffness in the right ankle.  He was not on 
medication for the right ankle complaints at this time, but 
he wore an elastic support and boots for additional support.  
Physical examination disclosed a normal gait, a small degree 
of anterolateral tenderness and soreness in the right ankle.  
A little scarring-type tissue was palpable on the 
anterolateral aspect of the right ankle.  There was no 
evidence of swelling in the right ankle; dorsiflexion was to 
20 degrees, and plantar flexion was to 40 degrees.  The 
appellant had full strength in his right ankle, and he stated 
that he could raise on to his toes and heels, and squat.  X- 
ray studies of the right ankle at this time disclosed no 
significant abnormality of the ankle bones or joint.

In November 1998, a private chiropractor wrote to state that 
his office had treated the appellant under Workers' 
Compensation for several back injuries.  In addition, 
according to this chiropractor, the appellant had also been 
treated for chronic ankle and foot sprain/strain, for which 
he was given arch supports, bone and muscular chiropractic 
manipulative adjustment, and range of motion exercises.  The 
appellant later informed the RO (in February 2001) that this 
chiropractor had no additional medical evidence to submit in 
support of the present appeal.

At the July 1999 video conference, the appellant testified 
that he continued to experience pain and stiffness in his 
right ankle, especially when he awoke in the morning.  No 
surgery had ever been recommended for the appellant's right 
ankle condition.  Instead, he had to take pain pills every 
day for his ankle problem, which interfered with making his 
rounds on his job as a security guard.  He had held this job 
for the past six years and had lost very little time from 
work due to his ankle disability because he could not afford 
to take time off.

Extensive VA outpatient treatment records dating from 
September 1991 to March 2001 reflect ongoing treatments for 
several medical disorders, including complaints of recurrent 
right ankle pain beginning in approximately March 1994, at 
which time the appellant demonstrated a full range of motion 
in the right ankle with no sign of edema.  It was reported in 
these VA outpatient records that a non-steroidal anti-
inflammatory agent (currently Naprosyn, formerly Salsalate) 
was helpful for right ankle pain, when used.  Various X-ray 
studies of the right ankle were usually interpreted as 
disclosing no significant abnormality.  In 2000, the 
appellant underwent a course of physical therapy for his 
right ankle complaints with only partial attainment of the 
goals of this program.  In May 2000, it was reported in these 
VA outpatient records that plantar flexion in the right ankle 
was to 30 degrees; dorsiflexion was to 24 degrees; inversion 
was to five degrees; and eversion was to two degrees.  In 
November 2000, it was reported that the etiology of the 
appellant's chronic right ankle pain was unclear, and that X-
ray studies continued to show a well- preserved joint space 
without arthritis, loose bodies, or gutter impingement.

On the most recent VA joints examination of the appellant in 
April 2001, he had complaints of pain, stiffness, swelling, 
fatigability, lack of endurance and giving way pertaining to 
the right ankle.  He indicated to the examiner that his right 
ankle problems were chronic in nature and that he did not 
experience any flare-ups.  He wore an ankle brace and used a 
cane at this time, and he was currently taking medication for 
right ankle pain.  No surgery had been done on the right 
ankle.  He was currently working in security and, although he 
had problems with prolonged standing and walking, he was 
functioning satisfactorily on the job.  He was also able to 
perform the normal activities of daily living; he only had 
problems with more physical activity, squatting, and going up 
and down stairs.

Physical examination of the appellant in April 2001 disclosed 
a man with an antalgic gait, using a cane to get around.  The 
right ankle did not show any swelling or deformity, and he 
could dorsiflex to 10 degrees and plantar flex to 35 degrees 
with pain at the extremes of motion.  The examiner reported 
that there was anterolateral pain and tenderness and pain 
with motion, but the right ankle did not appear to be loose 
or unstable.  X-ray studies of the right ankle at this time 
disclosed no significant bone or joint abnormality, and the 
final diagnosis was of a residual sprain of the right ankle.  
The examiner further commented that the appellant's right 
ankle disability would cause difficulties at work involving 
prolonged standing, walking, climbing, squatting, or 
crawling.

Pursuant to the Board's July 2004 remand, the veteran was 
scheduled for a VA examination at the Toledo, VA Outpatient 
Clinic; however, this facility was unable to perform the 
requested examination.  The veteran was then scheduled for an 
examination at the Brecksville, VA Medical Center (VAMC); 
however, the veteran apparently did not desire an examination 
at that facility.  Another examination for the veteran was 
scheduled for November 22, 2005, at the Detroit, Michigan 
VAMC; however, the veteran did not appear for the scheduled 
examination.  A December 2005 report of contact notes that 
the veteran did not report for his examination because he was 
having car problems which prevented him from getting there.

In March 2006, the veteran's appeal again came before the 
Board and the Board found that the veteran had not received 
adequate notice of the November 2005 examination prior to 
appointment date because the letter mailed to the veteran 
informing him of the examination is dated the day prior to 
the date of the examination.  Consequently, the Board 
remanded the case again and directed the RO or the AMC to 
arrange for the veteran to undergo a VA orthopedic 
examination by a physician with expertise in the area of 
ankle disabilities.

Pursuant to the Board's March 2006 remand, the veteran was 
scheduled for VA orthopedic examination at the Detroit, 
Michigan VAMC in April 2006 and May 2006.  The veteran failed 
to appear for either examination.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§ 4.40 concerning lack of normal endurance, functional loss 
due to pain, and pain on use and during flare-ups; the 
provisions of 38 C.F.R. § 4.45 concerning weakened movement, 
excess fatigability, and incoordination; and the provisions 
of 38 C.F.R. § 4.10 concerning the effects of the disability 
on the veteran's ordinary activity are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II (2006).  

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The medical evidence consistently indicates that there is no 
instability of the ankle.  Moreover, no arthritis, deformity, 
edema, weakness, excess fatigability, or incoordination has 
been found.  The veteran has consistently demonstrated full 
to nearly full range of motion of the ankle.  He has pain on 
the extremes of motion, and right ankle tenderness, requiring 
medication.  These symptoms form the basis for, and are 
contemplated by, the current 10 percent disability rating.  
There is no appropriate basis, even with consideration of the 
DeLuca factors discussed above, for finding that the 
limitation of motion more nearly approximates marked than 
moderate at any time during the initial evaluation period.

The Board has also considered whether there is any other 
diagnostic code upon which a higher or separate evaluation 
would be warranted but has found none.  In particular, the 
Board notes that the provisions of Diagnostic Code 5259 are 
not for application because the veteran does not have 
malunion of the tibia or fibula.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent hospitalization for his right ankle 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to a higher initial rating for residuals of a 
right ankle sprain is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


